Exhibit 10.3

TERM PROMISSORY NOTE

 

Maximum Advance Amount: Eagan, Minnesota

$24,000,000.00June 20, 2019

 

FOR VALUE RECEIVED, FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation,
MINWOOD PARTNERS, INC., a Delaware corporation, D&D OF MINNESOTA, INC., a
Minnesota corporation, FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota
corporation, FAMOUS DAVE’S RIBS, INC., a Minnesota corporation, FAMOUS DAVE’S
RIBS-U, INC., a Minnesota corporation, and LAKE & HENNEPIN BBQ AND BLUES, INC.,
a Minnesota corporation (collectively “Borrowers” or each a “Borrower”), jointly
and severally promise to pay to the order of CHOICE FINANCIAL GROUP, a North
Dakota banking corporation doing business as Choice Bank and its successors and
assigns (“Lender”), at 2640 Eagan Woods Drive, Suite 100, Eagan, MN 55121, that
sum of money that has been Advanced up to the maximum outstanding amount of
TWENTY-FOUR MILLION UNITED STATES DOLLARS ($24,000,000.00) and remains unpaid
(the “Principal Balance”) pursuant to this Term Promissory Note (this “Note”),
together with interest from the date of Advance until fully paid, calculated on
the basis and at the rate(s) set forth herein.

1.Interest. Interest shall accrue upon the outstanding Principal Balance as
follows:

1.1Interest Calculation Method. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the Interest Rate over a year of three
hundred sixty (360) days, multiplied by the Principal Balance, multiplied by the
actual number of days the Principal Balance is outstanding. All interest payable
under this Note is computed using this method. This calculation method results
in a higher effective interest rate than the numeric interest rate stated in
this Note.

1.2Interest Rate.  Interest shall accrue upon the outstanding Principal Balance
at a variable rate equal to the Prime Rate (the “Index”), as published in the
Wall Street Journal and effective on the same day (the “Interest Rate”). If the
Index becomes unavailable during the term of this Note, Lender may designate a
substitute index after notifying Borrower. The Interest Rate change will not
occur more often than once per day.

Notwithstanding the foregoing, under no circumstances shall the Interest Rate be
less than 5.00%.

2.Payments and Application of Payments.

2.1Commencing July 20, 2019, Borrowers shall make monthly payments to Lender in
an amount equal to any interest accrued upon the outstanding Principal Balance,
due and payable on the 20th day of each calendar month (or if the 20th day of
each month is not a business day, on the next immediate business day), until
June 20, 2020.

2.2Commencing on July 20, 2020, Borrowers shall make monthly payments to Lender
in an amount equal to any interest accrued upon the outstanding Principal
Balance, plus principal based upon an amortization period of sixty (60) months,
due and payable on the 20th day of each calendar month (or if the 20th day of
each month is not a business day, on the next immediate business day), until
June 20, 2025 (the “Maturity Date”).

2.3Whenever increases occur in the Interest Rate, Lender, at its option, may do
one or more of the following: (a) increase Borrowers’ payments to ensure this
Note will pay off in full






on the Maturity Date, (b) increase the payments due hereunder to cover accruing
interest, (c) increase the number of payments required hereunder, and (d)
continue payments hereunder at the same amount and increase the final payment
due on the Maturity Date.

2.4Lender, at its option, upon the conclusion of the Draw Period, may also
increase or decrease Borrowers’ payments to ensure this Note will pay off in
full on the Maturity Date.

2.5Unless otherwise agreed or required by applicable law, payments will be
applied first to any accrued unpaid interest; then to principal; then to any
unpaid collection costs; and then to any late charges.  Borrowers will pay
Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.

2.6If a regularly scheduled payment is fifteen (15) days or more late, Borrowers
will be charged five percent (5.000%) of the unpaid portion of the regularly
scheduled payment or Fifty United States Dollars ($50.00), whichever is greater.

3.Prepayment. There shall be no prepayment fee or charge.

 

4.Default Rate. Upon the occurrence of and during the continuance of an Event of
Default, the Interest Rate on this Note shall automatically increase by six
percent (6.00%) per annum until the Event of Default has been cured (“Default
Rate”), if allowed.  The Default Rate shall apply to each succeeding interest
rate change that would have applied had there been no default.  However, in no
event shall the Interest Rate exceed the maximum interest rate limitations under
applicable law.

5.Events of Default. Any Event of Default set forth in that certain Loan
Agreement, as amended, entered into by and between Lender and Borrowers of even
date herewith (the “Loan Agreement”) or any other document constituting the Loan
Documents, as said term is defined in the Loan Agreement, shall constitute an
“Event of Default” hereunder.

6.Attorneys’ Fees and Costs of Collection. Borrowers agree to pay on demand all
the losses, costs, and expenses (including, without limitation, attorneys’ fees
and disbursements) which Lender incurs in connection with enforcement or
attempted enforcement of this Note, or the protection or preservation of
Lender’s rights under this Note, whether by judicial proceedings or
otherwise.  Such costs and expenses include, without limitation, those incurred
in connection with any workout or refinancing, or any bankruptcy, insolvency,
liquidation or similar proceedings.

7.Security. This Note is secured by certain collateral loan documents as set
forth in the Loan Agreement.  All of the terms and conditions contained in the
Loan Documents that are to be kept and performed by Borrowers are hereby made a
part of this Note and to the same extent and with the same force and effect as
if they were fully set forth herein and Borrowers covenant and agree to keep and
perform them, or cause them to be kept and performed, strictly in accordance
with their terms.

8.Remedies. The remedies of Lender as provided herein and in the Loan Documents
shall be cumulative and concurrent and may be pursued singularly, successively
or together, at the sole discretion of Lender, and may be exercised as often as
occasion therefore shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof.

9.Performance. Borrowers waive presentment for payment, demand, notice of
demand, notice of nonpayment or dishonor, protest and notice of protest of this
Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note.



2

 




10.Waiver. Lender shall not be deemed by any act of omission or commission to
have waived any of its rights or remedies hereunder unless such waiver is in
writing and signed by Lender, and then only to the extent specifically set forth
in the writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.

11.Usury. All agreements herein are expressly limited so that in no contingency
or event whatsoever shall the amount paid or agreed to be paid to Lender for the
use, forbearance or detention of the money to be advanced hereunder exceed the
highest lawful rate permissible under applicable usury laws. If from any
circumstances whatsoever fulfillment of any provision hereof at the time
performance of such provisions shall be due shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any circumstance Lender shall ever receive
as interest an amount which would exceed the highest lawful rate, such amount
which would be excessive interest shall be applied to the reduction of the
unpaid principal balance due hereunder and not to the payment of interest.

12.Counterparts.  This Note may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.  Executed copies of the signature
page(s) of this Note sent by facsimile or transmitted electronically in either
Tagged Image File Format (“TIFF”) or Portable Document Format (“PDF”) shall be
treated as originals, fully binding and with full legal force and effect, and
Borrowers waive any rights it may have to object to such treatment.  If
delivering an executed counterpart of this Note by facsimile, TIFF or PDF, a
Borrower shall also deliver a manually executed counterpart of this Note, but
the failure to deliver a manually executed counterpart should not affect the
validity, enforceability, and binding effect of this Note.  The page(s) of any
counterpart of this Note containing a Borrower’s signature or the
acknowledgement of such party’s signature hereto may be detached therefrom
without impairing the effect of the signature or acknowledgement, provided such
pages are attached to any other counterpart identical thereto except having
additional pages containing the signatures or acknowledgements thereof of other
parties.

13.Definitions. Any capitalized terms not defined herein shall have the same
meaning as defined in the Loan Agreement.

14.Multiple Borrowers.  This Note has been executed by multiple obligors who are
referred to herein individually and collectively and interchangeably as
“Borrower” or “Borrowers”.  Unless specifically stated to the contrary, the
words “Borrower” or “Borrowers” as used in this Note, including without
limitation all representations, warranties and covenants, shall include all
Borrowers, jointly and severally.

 

 

[This space intentionally left blank; signature pages follow.]

 

 

 

 



3

 




IN WITNESS WHEREOF, Borrowers, intending to be legally bound hereby, have duly
executed this Note on the date first above written.



4

 




 

 

 

 

_____________________

 

 

 

 

 

 

 

_____________________

 

 

 

 

 

 

 

_____________________

 

 

 

 

 

 

_____________________

 

 

 

 

 

 

 

_____________________

 

 

 

 

 

 

 

 

 

 

 

_____________________

 

 

 

 

 

 

 

_____________________

 

 

 

 

5

 




Borrowers:

FAMOUS DAVE’S OF AMERICA, INC.,

a Minnesota corporation

 

 

_/s/ Jeffery Crivello_____________________

By:  Jeffery Crivello

Its:  Chief Executive Officer

 

MINWOOD PARTNERS, INC.,

a Delaware corporation

 

 

_/s/ Jeffery Crivello_____________________

By:  Jeffery Crivello

Its:  Chief Executive Officer

 

D&D OF MINNESOTA, INC.,

a Minnesota corporation

 

 

_/s/ Jeffery Crivello_____________________

By:  Jeffery Crivello

Its:  Chief Executive Officer

 

FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation

 

 

_/s/ Jeffery Crivello_____________________

By:  Jeffery Crivello

Its:  Chief Executive Officer

 

FAMOUS DAVE’S RIBS, INC.,

a Minnesota corporation

 

 

_/s/ Jeffery Crivello_____________________

By:  Jeffery Crivello

Its:  Chief Executive Officer

 

FAMOUS DAVE’S RIBS-U, INC.,

a Minnesota corporation

 

 

_/s/ Jeffery Crivello_____________________

By:  Jeffery Crivello

Its:  Chief Executive Officer

 

LAKE & HENNEPIN BBQ AND BLUES, INC.,

a Minnesota corporation

 



6

 




 

_/s/ Jeffery Crivello_____________________

By:  Jeffery Crivello

Its:  Chief Executive Officer

 



7

 




 

[Signature Pages to $24,000,000.00 Term Promissory Note dated June 20, 2019,
issued by Famous Dave’s of America, Inc., MinWood Partners, Inc., D&D of
Minnesota, Inc., Famous Dave’s RIBS of Maryland, Inc., Famous Dave’s RIBS, Inc.,
Famous Dave’s RIBS-U, Inc., and Lake & Hennepin BBQ and Blues, Inc., to Choice
Financial Group]

 

8

 

